Per Curiam :
This-motion was unnecessary. The' moving party is a. party to the action, and as such is entitled to notice of all proceedings in the *366action before.the referee or before the court, and to appear and protect any interest he may have, affected by the proceedings before the referee or before the court. .
■ The order should be affirmed, with ten dollars' costs ■ and disbursements.
Present— Van' Brunt, P. J., Patterson, O’Brien, Hatch and Laugh lin, JJ.
Order affirmed, with ten dollars costs and disbursements.